Citation Nr: 0739230	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to accrued benefits based on unreimbursed medical 
expenses (UMEs).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, W.P., and S.F.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946. He died in December 2003.  The appellant is the 
veteran's widow.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a November 2004 decision 
of the VA Regional Office (RO) in Des Moines, Iowa that 
denied entitlement to accrued benefits.  In April 2006, the 
appellant and her two daughters testified at a Board hearing 
before the undersigned via videoconference from the RO.


FINDINGS OF FACT

1.  The veteran died in December 2003 and did not have a 
claim for VA benefits pending at the time of his death.

2.  Subsequent to the veteran's death, an eligibility 
verification report (EVR) was received from the appellant in 
which she reported the veteran's UME's for 2003, as also 
carried over into 2004, and these UMEs were more that twice 
the amount reported on EVRs in years past.  

3.  The evidence of record prior to the veteran's death was 
not sufficient for VA to reasonably and accurately estimate 
the veteran's medical expenses as reflected by that EVR for 
the 2003 annual year in excess of the amount already 
considered in 2003.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits based on 
UMEs are not met.  38 U.S.C.A. §§ 1503, 5121 (West 200 & 
Supp. 2006); 38 C.F.R. §§ 3.271, 3.272(g), 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in February 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 
(2007); see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  
In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant has submitted the pertinent 
medical information and the record does not show, nor does 
she contend, that there is missing evidence in this case.  In 
sum, there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  


Accrued Benefits

Applicable law and regulations provide that upon the death of 
a veteran or beneficiary, periodic monetary benefits to which 
that individual was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of his/her death (accrued benefits) and due and unpaid, 
shall, upon the death of such individual be paid to the 
living person first listed as follows:

(1) Upon the death of a veteran to the living person 
first listed as follows: (i) His or her spouse; (ii) His 
or her children (in equal shares); (iii) His or her 
dependent parents (in equal shares) or to the surviving 
parent.

(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.

(3) Upon the death of a child, benefits to which the 
child was entitled will be paid to the surviving 
children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.

(4) In all other cases, only so much of an accrued 
benefit may be paid as may be necessary to reimburse the 
person who bore the expense of last sickness or burial. 
(See 3.1002.)

See 38 C.F.R. § 3.1000(a) (2007); see also 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2006).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the veteran's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2007); Hayes v. Brown, 4 Vet. App. 353 (1993).

Under 38 U.S.C.A. § 1503(a)(8) (West 2002 & Supp. 2006), 
annual income for pension purposes includes payments of any 
kind and from any source except the amount equivalent to 
payments for UMEs to the extent that they exceed five percent 
of the maximum annual rate of pension.  See 38 C.F.R. § 
3.272(g) (2007).  If a VA pension recipient submits a pension 
EVR or report of medical expenses each year within an annual 
reporting period established by VA, certain UMEs may be 
excluded from the annual income reported by the recipient and 
used by VA to adjust the amount of pension warranted.  
Consequently, a submission of an EVR or report of medical 
expenses by the veteran's widow might result in a retroactive 
upward adjustment of pension for the prior year.  See 38 
U.S.C.A. §§ 1503(a)(8), 1521 (West & Supp. 2006); 38 C.F.R. § 
3.272(g)(1 (2007)).

Precedent opinions of VA's General Counsel (GC) interpreting 
the decision of the Court in Conary v. Derwinski, 3 Vet. App. 
109 (1992) (per curiam), have held, in essence, that while 
information in an EVR submitted after a veteran's death may 
not be considered "evidence in the file at the time of 
death" for accrued benefits purposes, if the veteran had in 
the past supplied evidence of UMEs which, due to the ongoing 
nature of his health condition, could be expected to recur in 
succeeding years (in amounts capable of estimation with a 
reasonable degree of accuracy), such information could be the 
basis for a determination that evidence in the file permitted 
prospective estimation of medical expenses.  See VAOPGCPREC 
12-94 (May 2, 1994).  Thus, VA has discretion to rely on an 
estimate that usual medical expenses will be incurred, where 
such an estimate can be based on a clear and reasonable 
expectation. 

While information submitted after the veteran's death may not 
be used to establish eligibility, the GC found that it may be 
used to verify the accuracy of a projection or prediction 
based on evidence in the file at the time of death, that is, 
an award of accrued benefits under 38 U.S.C. § 5121(a) may be 
based on logical inferences from information in the file at 
the date of the beneficiary's death.  See VAOPGCPREC 6-93 
(Aug. 9, 1993).  This was codified at 38 C.F.R. 
§ 3.1000(d)(4) and made effective November 27, 2002.  See 67 
Fed. Reg. 65,707 (Oct. 28, 2002).  The amended regulation 
also included a requirement that a claimant be notified of 
the type of information required to complete an application 
for accrued benefits; that VA would take no further action on 
the claim unless VA receives the required information; and 
that, if VA does not receive the required information within 
one year of the date of the original VA notification of 
information required, no benefits would be awarded on the 
basis of such application.  38 C.F.R. § 3.1000(c).

In this case, the appellant and her daughters do not dispute 
that they submitted evidence showing financial expenses 
incurred prior to death, but submitted after the veteran died 
in mid December 2003.  They contend that the veteran, who was 
blind, was a very dedicated veteran and served his country in 
many ways, during his military service and thereafter.  They 
indicated that the veteran submitted his EVRs based on a 
calendar year schedule and was unaware that he could submit 
an EVR at any time. The appellant stated that their bills 
were always paid immediately, by her.  It was their 
understanding that if the veteran's medical expenses had been 
submitted, they would have been reimbursed.  

A review of the record shows that the veteran was award VA 
pension benefits in April 1990.  Thereafter, he submitted 
EVRs, annually, with the assistance of the appellant.  These 
EVRs were received in May 1991, May 1992, May 1993, May 1994, 
April 1995, June 1996, February 1997, February 1998, January 
1999, January 2000, January 2001, and January 2002.  

Thus, a review of the EVRs shows that the veteran did not 
submit an EVR at one set time over the years.  He originally 
submitted his annual EVR is May, but thereafter, the time of 
year changed.  Recently, he had submitted his EVRs during the 
month of January.  

In addition to his EVR, the veteran annually submitted, with 
the EVRs, a list of unreimbursed medical expenses.  Annually, 
they were considered as follows (rounded to the dollar): 
$2474, $3044, $2050, $2066, $2986, $2186, $3009, $3007, 
$2801, $3115, $2665, and $4774.  An EVR is not of record 
between January 2002 and the end of 2003.  However, VA 
financial records show that during 2003, the veteran was 
being paid at the monthly rate of $318, which was consistent 
with his prior rates of payment, taking into consideration 
the cost of living increase that occurs annually.  

In December 2003, the veteran was issued a letter which 
informed him of his annual rate of pension, commencing on 
December 1, 2003.  There is no EVR of record after January 
2002.  It appears that the RO was able to use the recurring 
income and UMEs as previously indicated in EVRs.  A new 
annualization year was set to commence based on a cost of 
living increase which occurs for VA and the Social Security 
Administration (SSA) in early December.  In the December 2003 
letter, the RO informed the veteran that his countable income 
was based on SSA payments, other sources, and that UMEs of 
$3,335 were considered in calculating his countable income.  
The veteran's countable income and UMEs were consistent with 
past EVR reports.  With regard to UMEs, the veteran 
consistently paid United American, Medicare, State Farm 
Insurance, non-prescription and prescription drug costs, 
occasional eyeglasses expenses, occasional dental expenses, 
and less than $60 in transportation costs (to attend medical 
appointments).  

The veteran died approximately two weeks later.  When he 
died, there was no claim pending regarding an adjustment due 
to additional UMEs.  In January 2004, a claim was received 
from the appellant.  She furnished an EVR which reflected 
that UMEs in 2003 totaled $8794, with debts carried over to 
2004 of $4092, all totaling $12,886.  The listed expenses 
included expenses not previously claimed on a regular basis 
such as laboratory costs, hospital costs, and multiple 
physicians' costs.  

First, the Board points out to the appellant that VA does not 
deduct UMEs dollar for dollar from countable income.  Rather, 
as noted, there is a formula calculation for deducting a 
portion of the UMEs from the countable income per 38 C.F.R. 
§ 3.272(g) (2007), as previously cited.  This calculation is 
then taken into consideration with the countable income to 
determine the rate of pension paid.  Thus, the total amount 
of UMEs is not deducted from income.  

That being noted, in reviewing the evidence, the Board finds 
that the evidence of record at the date of the veteran's 
death, which the Board deems non-recurring and non-static, 
does not provide a sufficiently reasonable degree of accuracy 
to otherwise predict or project medical expenses on a basis 
other than the recurring nature of the expenses.  See 
VAOPGCPREC 12-94 at p. 4.  The Board notes that the EVR 
submitted by the appellant in January 2004, is so different 
from earlier EVRs that it could not be used as verification 
even were the Board to find that the evidence in the file at 
the time of death was sufficient to project the necessary 
information.  Rather, the evidence in the file which could be 
reasonably construed was reflected in the December 2003 
letter.  

The January 2004 EVR reported UMEs which when totaled were 
over two times the total amount of UMEs in the prior years 
when the veteran was in receipt of pension.  Therefore, they 
greatly exceed the usual recurring UME costs that he had been 
paying annually.  There are numerous prior EVRs for 
comparison, as noted.  These EVRs show evidence of recurring, 
predictable, and reasonable estimable medical expenses to 
provide a basis for prospective computation of expenses.  
However, the additional expenses as shown in the January 2004 
EVR could not be predicted from these prior EVRs.  Further, 
the additional medical expenses were not predicable with a 
reasonable degree of accuracy from the evidence in the file 
on a basis other than the recurring nature of the expenses.  
Thus, an award of accrued benefits will not be made on 
consideration of nonrecurring medical expenses as the 
evidence in the file at the date of a veteran's death did not 
provide a basis for predicting the incurrence and amount of 
those expenses.

Therefore, the Board finds that the January EVR was not part 
of the record at the time the veteran died.  The veteran's 
UMEs during 2003 had already been reflected in the December 
1, 2003 letter.  In the past the veteran had supplied 
evidence of UMEs which, due to the ongoing nature of his 
health conditions, were expected to recur in succeeding years 
in amounts capable of estimation with a reasonable degree of 
accuracy, however, the information in the January 2004 EVR 
may not be the basis for a determination that evidence in the 
file permitted prospective estimation of UMEs as indicated in 
this form since those expenses were over two times the 
veteran's prior listed recurring expenses and, thus, did not 
represent an estimate that could have been made with a 
reasonable degree of accuracy.  Thus, the additional expenses 
were thus not "usual medical expenses."  Finally, the 
additional medical expenses were not predicable with a 
reasonable degree of accuracy from the evidence in the file 
on a basis other than the recurring nature of the expenses.  
Therefore, the evidence of record prior to the veteran's 
death was not sufficient for VA to reasonably and accurately 
estimate the veteran's medical expenses as reflected by that 
EVR for the 2003 annual year in excess of the amount already 
considered in 2003.

Accordingly, although the Board is sympathetic with the 
appellant and her daughters and does not doubt their 
sincerity in recounting the dedication of the veteran in this 
case, the Board is unable to grant the claim on appeal based 
on applicable law.  


ORDER

Entitlement to accrued benefits based on UMEs is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


